Citation Nr: 1130368	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for a spermatocele disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, granted the Veteran service connection for left spermatocele, with a 0 percent rating, effective October 25, 2008.  

The issue has been re-characterized to better comport to the Veteran's claims.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 0 percent for a spermatocele disability.  At his May 2011 hearing the Veteran testified that his left spermatocele was pressing against his right testicle and causing pain, and that his left testicle is tender.  

The Veteran's disability is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7599-7523.  Under DC 7523, a 20 percent evaluation is warranted when both testicles are completely atrophied, and a 0 percent evaluation is warranted when one testicle is completely atrophied.  Under 38 C.F.R. § 4.115 diseases of the genitourinary system can be rated under DCs 7500-7531.  

Although there are several VA examinations of record, they do not specifically discuss whether the Veteran's testicles are atrophied and do not provide an opinion as to whether his spermatocele disability effects both of his testicles as he contends.  Thus, a new VA medical examination is necessary to assess the current severity of the Veteran's service connected spermatocele disability before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected spermatocele disability.  Any indicated diagnostic tests and studies should be accomplished.  The following should also be accomplished:

A.  The examiner is to make a finding as to whether the Veteran's right testicle has any diagnosable medical condition.  

B.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's spermatocele disability effects both of the Veteran's testicles or just the left testicle.  

C.  The examiner is to state whether the Veteran's spermatocele disability causes any renal dysfunction, voiding dysfunction, abnormal urinary frequency, obstructed voiding, or urinary tract infections.  If any of these symptoms are manifest their severity is to be fully described.  See 38 C.F.R. § 4.115.  

D.  The examiner is also to making a finding as to whether the Veteran's spermatocele disability manifests complete atrophy of one or both of his testicles.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for any medical opinions offered must be provided.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, the claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.
 






The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


